Citation Nr: 0027450	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  98-17 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for loss of vision in the right eye claimed as the result of 
eye surgery at a Department of Veterans Affairs (VA) facility 
on June 7, 1988.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Strommen, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1997, in which 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for additional disability, identified as 
loss of vision in the right eye, as the result of surgery at 
a VA facility on June 7, 1988.  The veteran subsequently 
perfected an appeal of that decision.


FINDINGS OF FACT

1.  In June 1988, at a VA medical facility, the veteran 
underwent a right eye lensectomy, vitrectomy, and periopexy 
of fluids after exchange due to pre-operative diagnoses of a 
cataract and retinal detachment.

2.  There is competent evidence of record that the veteran's 
loss of vision in the right eye is not related to his June 
1988 surgery but is part of the natural progression of his 
disorder of a detached retina.


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional right eye 
disability as a result of surgery at a VA facility in June 
1988 is not well-grounded.  38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a claim filed in July 1997, the veteran asserted that June 
7, 1988 surgery performed at a VA medical facility resulted 
in loss of vision in his right eye.  Specifically, he states 
that he had surgery to repair a detached retina, and since 
the surgery he has had loss of vision.

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
38 U.S.C.A. § 1151, have the initial burden of showing that 
their claim is well grounded.  Jones v. West, 12 Vet. 
App. 460 (1999).  For a claim filed under 38 U.S.C.A. § 1151, 
prior to October 1, 1997, to be well grounded, the appellant 
must show: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Id.

The laws and regulations in effect when the veteran filed his 
claim provided that a veteran was entitled to additional 
compensation if he or she was injured as a consequence of 
hospitalization or treatment, and such injury or aggravation 
resulted in additional disability.  Specifically, in 
pertinent part, 38 U.S.C.A. § 1151 provided: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, disability or death compensation 
. . . shall be awarded in the same manner 
as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151.  The regulation implementing that 
statute, 38 C.F.R. § 3.358, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

The Board notes that in 1994, the United States Supreme Court 
affirmed decisions of the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) and the Federal Circuit Court of Appeals, 
which had essentially found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection and that 
the elements of fault or negligence were not a valid part of 
the implementing regulation.  See Brown v. Gardner, 513 U.S. 
115 (1994).  In light of the Supreme Court's decision, the VA 
amended 38 C.F.R. § 3.358(c), the regulation implementing 
38 U.S.C.A. § 1151, to eliminate the requirement of fault.  
Thus, where a causal connection existed and no willful 
misconduct was shown, and the additional disability did not 
fall into one of the listed exceptions, the additional 
disability would be compensated as if service connected.  Id.  
Parenthetically, in response to Gardner, the statutory 
authority for the regulation was subsequently amended to 
again require fault on the part of the VA.  See 38 U.S.C.A. 
§ 1151 (West 1991 and West Supp. 1999).  

Nonetheless, cases filed prior to October 1, 1997, such as 
the veteran's, are governed by Gardner, and claimants are not 
required to show an element of fault on the part of VA.  
Jimison v. West, 13 Vet. App. 75, 77 (1999); VA O.G.C. Prec. 
6-98 Apr. 1998).  Accordingly, the ultimate issue before the 
Board is whether the VA's June 1988 treatment of the veteran 
for a detached retina in the right eye resulted in additional 
right eye disability.  

Turning to the medical evidence on hand, VA outpatient 
treatment records show that in November 1987 the veteran was 
referred to the VA for eye treatment related to cataract 
extraction and bilateral eye complaints.  There is no 
indication in this treatment notation that the veteran has a 
detached retina.  In any case, the documentation of this 
referral corroborates a January 1993 statement submitted by 
the veteran's private physician, Dr. L. Garcia de Colom, 
which states that he referred the veteran to the VA for 
emergency treatment of a detached retina and cataracts.  

The veteran was next seen on May 31, 1988, at this time his 
visual acuity in the right eye was noted to be limited to 
hand motion only, and he was referred to a retinologist.  On 
June 1, 1988, the VA retinologist determined that the veteran 
had a total organized closed funnel retinal detachment and a 
cataract in the right eye, and a lensectomy and vitrectomy 
were recommended.  The veteran's visual acuity at this time 
was still limited to hand motion.  The retinologist deemed 
the veteran's prognosis to be guarded.  The veteran consented 
to have surgery to repair his cataract and detached retina, 
and on June 6, 1988, signed an informed consent form, which 
reveals that he was informed that one of the risks of the 
surgery was partial or total visual loss.  On June 5, 1988, 
his visual acuity was again shown to be limited to hand 
motion.

Surgery was performed on June 7, 1988, and surgical notes 
indicate that the veteran underwent a lensectomy, a 
vitrectomy, and periopexy of fluids in the right eye without 
complication.  Post-operatively his dressing was in place and 
dry.  On June 8, 1988, his visual acuity was tested and was 
again limited to hand motion.  On June 9, 1988, he reported 
pain in his right eye, an abrasion was noted, and was stated 
to be improving but with inflammation.  He was discharged on 
June 10, 1988, with instructions not to lift anything, and a 
notation that his condition was stable post operatively.  

VA outpatient notations from December 1988, January 1989, 
February 1989, and April 1989 and December 1989, showed a 
visual acuity in the right eye limited to hand motion.  
Notations from December 1988, February 1989, June 1989, June 
1990, July 1990, November 1990, May 1991, March 1992, and 
October 1992, indicate that his visual acuity in the right 
eye was limited to light perception.  None of these records 
identify the etiology of the veteran's visual acuity.

In October 1997, a VA medical consultant reviewed the claims 
file and submitted a medical opinion regarding the claim.  
The consultant noted that there were no "intraoperative or 
postoperative" complications.  The consultant went on to 
note that the veteran had progressive visual loss through the 
right eye, with visual acuity of hand motion prior to 
surgery, and for six months after surgery.  He concluded that 
no additional disability resulted from the surgery and that 
any loss of vision was due to the natural progression of the 
existing disease of retinal detachment of the right eye.

The Board finds that the veteran has not provided any 
competent evidence to establish that his loss of vision in 
the right eye is due to the surgical procedure performed in 
June 1988.  The record shows that his change of visual acuity 
to light perception did not occur for at least six months 
after his surgery, and even then, it fluctuated between hand 
motion and light perception for an additional six months.  
Moreover, pre-operatively the retinologist noted that the 
veteran's prognosis was guarded due to the severity of his 
detachment.  Most significantly, the only medical evidence of 
record specifically discussing a possible relationship 
between the veteran's surgery and his subsequent loss of 
vision states that the two are not related.  

To the extent that the veteran is attempting to support a 
relationship solely through his own statements, in 
contradiction of the medical evidence, the Board notes that 
the mere contentions of the veteran, no matter how well-
meaning, without supporting medical evidence, will not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  The veteran is not medically 
trained and, hence, is not qualified to offer a medical 
opinion establishing that there is additional disability due 
to VA care or hospitalization.  

Accordingly, the veteran's claim of additional disability due 
to his June 1988 surgery is not otherwise borne out by the 
evidence of record, and his statements, on their own, are not 
competent evidence as to medical diagnosis or causation.  
Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the only competent 
evidence of record indicates that the veteran's loss of 
vision in the right eye is not the result of the June 1988 
surgery at a VA facility, the claim for compensation for such 
disability under 38 U.S.C.A. § 1151 is not well grounded.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  By 
denying the claim on the merits, the RO accorded the claim a 
broader (not lesser) scope of review than it merited.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, where a 
claimant puts the VA on notice of the existence of evidence 
which would make the claim well grounded, the VA is obliged 
under 38 U.S.C.A. § 5103(a), to advise the claimant of the 
evidence needed to complete his application.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Unlike the situation in 
Robinette, the appellant has not put the VA on notice of any 
specific evidence that, if submitted, might make the claim 
well grounded.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional right 
eye disability as a result of surgery at a VA facility in 
June 1988 is denied.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

